DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,861,529 and US 10,304,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8,064,242).
Regarding claim 2, Kim discloses an electronic memory apparatus, comprising: a memory cell (210) that comprises a first transistor (211), a second transistor (215), and a capacitor (213), wherein the capacitor is in electronic communication with a first access line (221) via the first transistor and a second wherein the latch senses a value of the memory cell after activating the first switching component, the value based on a first voltage at a first node that is in electronic communication with the latch, the first switching component, and the first access line (limitation is drawn to the manner of operating the device and imparts no structure to the device claim--see MPEP 2114.  However, the function of the latch is to latch the data read from the cell and the first switching component connects the latch to the cell).
Regarding claim 3, Kim discloses the electronic memory apparatus of claim 2, wherein the latch comprises a plurality of inverters (253-258 are configured as two inverters).
Regarding claim 4, Kim discloses the electronic memory apparatus of claim 3, wherein the second access line is in electronic communication with the latch at a second node (source of 225), and the first node and the second node are in electronic communication via a seventh switching component (241).
Regarding claim 5, Kim discloses the electronic memory apparatus of claim 2, wherein the first access line is in electronic communication with a ground or virtual ground via a fifth switching component (235).
Regarding claim 6, Kim discloses the electronic memory apparatus of claim 5, wherein the second access line is in electronic communication with the ground or the virtual ground via a sixth switching component (234).
Regarding claim 7, Kim discloses the electronic memory apparatus of claim 2, wherein the first voltage source and the second voltage source provide a same voltage (both 228/227 and 242/243 provide VDD).
Regarding claim 8, Kim discloses the electronic memory apparatus of claim 2, wherein the first voltage source and the second voltage source provide a different voltage (228/227 provides Vdd, 233 provides ground).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With respect to the claimed third and fourth switching components, Applicant seems to argue that the transistors 243 and 227 of Kim fail to teach this limitation because they “serve a different function from that of a switching component which is used to open or close a circuit”.  Firstly, there is nothing in the claim about opening and closing of a circuit.  Secondly, there is no claimed function of the “switching components.”  The claim merely directs that the third switching component connects the first access line to the first voltage source.  A transistor is a type of switch and therefore is considered a switching component.  Similar rebuttal is applicable to the fourth switching component remarks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824